DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 Response to Amendment
The response filed 01/20/2022 has been entered. Applicant has amended claims 1 and 7. Claims 6 and 12 remain cancelled. Claims 1-5, 7-11, and 13 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 01/20/2022, with respect to the rejection(s) of claim(s) 1-5, 7-11, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over in view Hovor et al (US 2016/0065599) in view of Crabtree et al (US 2018/0373766). Crabtree teaches the amended limitation as seen in the current rejection below.


Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovor et al (US 2016/0065599) in view of Crabtree et al (US 2018/0373766).
Regarding claim 1, Hovor teaches a system for executing a service request, wherein the system comprises a processing arrangement communicably coupled, via one or more data communication networks, to a plurality of data sources, wherein the processing arrangement receives the service request and is configured to extract data from the plurality of data sources based on the service request, wherein the plurality of data sources respond in response to a characteristic framework of the service request (FIG. 2 is an example of an environment in which an analysis system receives data from unstructured data sources, parses the data, creates structured data constructs from the parsed data, and provides the structured data to third party systems.), wherein the system further comprises an administrator module to permute the service request received by the processing arrangement in accordance with the characteristic framework employed by the plurality of data sources FIG. 2 is an example of an environment in which an analysis system receives data from unstructured data sources, parses the data, creates structured data constructs from the parsed data, and provides the structured data to third party systems), wherein the administrator module is configured to: - identify at least one attribute of the service request (Figure 1 – parse unstructured data); obtain data corresponding to the at least one attribute of the service request from the plurality of data sources (Figure 1 – parse unstructured data);  normalize the obtained data, wherein normalization is employed to remove inconsistencies comprising one or more of redundancy, duplication, varying range, varying format, and logical dependencies in the data (Figure 6, 606 - For example, the parser identifies the text in the document, e.g., separate from images and other content included in the document.); and provide the normalized data to execute the service request, via the processing arrangement (Figure 6, 616), wherein the at least one attribute of the service request includes at least one of a name, a unique identification, a distinguishing feature (Fig 5, 510-518) wherein the name includes at least one of: a domain of the service request, a classification of the service request in the domain, a field of the service request, a subject of the service request; wherein the unique identification includes a set of character that uniquely identify; the domain of the service request, set of data sources relating to the domain of the service request (Figure 3, 300), and wherein the distinguishing feature includes a specific characteristic relating to the service request based in which the data is to be acquired (Figure 3, 300).
Hovor does not explicitly teach wherein the service request is made by a user, as input to a search engine or a web crawler to extract data from the plurality of data sources.
Crabtree teaches wherein the service request is made by a user, as input to a search engine or a web crawler to extract data from the plurality of data sources ([0050] FIG. 6 is a flow diagram illustrating a method 600 for knowledge base construction according to various embodiments of the invention. At an initial step 601, system 300 retrieves richly formatted data from a plurality of sources, which may include, local storage, cloud storage, web pages, and the like. At an optional step 602, a user may provide the system with context to refine types of data that are extracted, for instance, financial data for a particular company. At step 603, the system analyzes the richly formatted data using the various functions of extraction engine 310, extracts the relevant information, and formalizes the data. At another optional step 604, the system may receive feedback regarding the data from a variety of sources).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Hovor to include wherein the service request is made by a user, as input to a search engine or a web crawler to extract data from the plurality of data sources. It would be advantageous to preserve the context of the data source that may be inherent in its formatting or its type as taught by Crabtree ([0004])
Regarding claim 2, Hovor teaches wherein the system further comprises at least one database arrangement, wherein the system is configured to: acquire raw data from the plurality of data sources (Figure 1, Unstructured data sources); normalize the raw data based on at least one data attribute (Figure 1, parse unstructured data); and store the normalized data in the at least one database arrangement (Figure 1 create structured data constructs).
Regarding claim 3, Hovor teaches wherein the normalized data has a defined architectural style (Figure1 – determine patterns).
Regarding claim 4, Hovor teaches wherein the service request is implemented using a defined language (Figure 1, apply rules))
Regarding claim 5, Hovor teaches wherein the system authenticates the service request received by the processing arrangement Figure 2, 200).
	Claims 7-11 and 13 are rejected using similar reasoning due to reciting similar limitation seen in claims 1-5 but directed towards a method and a computer program product.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166